PER CURIAM.
We affirm the final judgment of dissolution including the provisions thereof limiting the geographical bounds in which the appellant may reside with custody of the parties’ daughter. See Costa v. Costa, 429 So.2d 1249 (Fla. 4th DCA 1983). Our af-firmance, however, is without prejudice to the appellant to seek court approval of her residence with the child in another area of the state, provided she can establish employment opportunities in such an area.
ANSTEAD, GUNTHER and STONE, JJ., concur.